Citation Nr: 0424139	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  04-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of Chapter 35 
benefits, prior to March 14, 2002.

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran's service cannot be verified from the current 
evidence of record.

By letter, the Regional Office (RO) informed the appellant 
that his education benefits could not commence prior to March 
14, 2002.  He appealed this determination to the Board of 
Veterans' Appeals (Board).  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that on his substantive appeal 
submitted in July 2004, the appellant indicated that he 
wanted to testify at a hearing at a local VA office before a 
Veterans Law Judge of the Board.  There is no indication in 
the record that such a hearing has been scheduled.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) are fully complied with 
and satisfied.  

2.  The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


